DETAILED ACTION
Notice of Amendment
The Amendment filed 10/22/2021 has been entered.  

Allowable Subject Matter
Claims 18-23, 26, 40, 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art is silent with respect to the endoscopic system as claimed in claims 18 and 46, specifically the prior art is silent with respect to the structure of the first main body and head assembly in conjunction with a controller configured to bend the first end of the first main body in one or more of a plurality of direction and a second end portion of the head assembly in one or more of a plurality of direction independent of the first end of the first main body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

20080091063 	20150335229 	20150150436 	20150133774

20120029282 	20110190583 	20050171400 	20080033246
20110054253 	20110009696 	20100292536 	20100217078
20100105983 	20100056865 	20100022832 	20050222500
20090287049          20090234188          20090182197          20090118582          20090062608          20080275299          20080249358          20080027282          20070270645          20070244361          20070244360          20070232853          20070197866          20070191678          20070142706          20070055101          20070049797          20070038026          20070038025          20070015965          20060149130          20060116549          20060111610          20040186349          20060100480          20060047183          20050277809          20050222496          20050215856          20050215855          20030083546          20050165273          20050137457          20050038335          20040102681          20110245858          20090203995          20090156896          20060095063          20050234293          20070276181          20050277945          20130261544          20100280595          20060287666          20180070800          20070299308          20070010785          20090062611          20080249356          20100099949          20050267335          20090054728          8187173          7959559          7955253          8979884          8892182          8758228          8439825          7833150          5662587          5337732          4690131          4676228          4224929          4176662          4148307          4066070          4040413          8523763          8403827          8142348          8409078          8083670          7935047          7887480          7909755          7833176          7798956          7713191          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        November 4, 2021